     Case 1:19-cv-12564-MBB Document 31-1 Filed 07/01/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS


                                  )
AMERICAN CIVIL LIBERTIES UNION OF )
MASSACHUSETTS and LAWYERS FOR     )
CIVIL RIGHTS,                     )
                                  )
                   Plaintiffs,    )
                                  )              C.A. No. 19-12564-MBB
                v.                )
                                  )
UNITED STATES DEPARTMENT OF       )
HOMELAND SECURITY, IMMIGRATION )
AND CUSTOMS ENFORCEMENT,          )
                                  )
                   Defendants.    )
                                  )
                                  )


                                [PROPOSED] ORDER

    As stated at the June 30, 2020 status conference, it is hereby ORDERED that:

    1. Defendants shall complete their production in response to subparts 1, 2, and 5 of the

       WSO Request no later than July 31, 2020. Defendants shall produce a Vaughn Index

       for these subparts no later than August 17, 2020.

    2. To assist the parties in conferring about whether any requests should be narrowed,

       Defendants shall serve the Plaintiffs with a document stating the number of pages

       responsive to WSO Request subparts 3 and 4, and to each subpart of the Gang Profiling

       Request, no later than July 31, 2020. The figures shall be provided for each subpart

       separately, not in the aggregate.

    3. The Court will separately notice a further status on conference to be held on August 5,

       2020.
       Case 1:19-cv-12564-MBB Document 31-1 Filed 07/01/20 Page 2 of 2



Date: __________________           _____________________________________
                                   THE HONORABLE MARIANNE BOWLER
                                   MAGISTRATE JUDGE, U.S. DISTRICT COURT,
                                   DISTRICT OF MASSACHUSETTS




                                     2
